Per Curiam.
Defendants appeal from a judgment for plaintiffs in this action of ejectment. A review of the record does not indicate the findings of the *654trial court on which the judgment was based are clearly erroneous. GrCR, 1963, 517.1 See, also, Schneider v. Pomerville (1957), 348 Mich 49; Northwest Auto Company v. Mulligan Lincoln-Mercury, Inc. (1957), 348 Mich 279; Barnes v. Beck (1957), 348 Mich 286.
Affirmed, with costs to plaintiffs.
Quinn, P. J., and Fitzgerald and J. H. Gillis, JJ., concurred.